Henry J. Holley, Esq. Town Attorney, Mount Hope
You have asked whether a town police department has responsibility for enforcement of laws within a village, including village laws, where the village does not have its own police department.
In our view, section 150 of the Town Law gives town police departments the responsibility to provide police protection and to enforce laws including village laws, in villages within the town that do not have village police departments. These provisions authorize the town board of any town to establish a police department and state that the cost of the department is a charge throughout the entire town (id.,
§ 150 [1]). A town-wide charge applies throughout the town, including incorporated villages. As to town police departments established after January 1, 1960, however, no assessments may be made on property in any village within the town for the maintenance or operation of the police department, if the village maintains a police department of four or more police officers on an annual full-time basis (ibid.). With regard to town police departments established prior to January 1, 1960, the town may enter into agreements with any village concerning the assessment of costs (ibid.). We believe that under these provisions town police departments have responsibility for enforcement of laws in villages within the town that do not have their own police departments. In turn, village taxpayers are assessed a portion of the department's costs.
We conclude that a town police department has responsibility for the enforcement of laws in villages within the town that do not have their own police departments.